Opinion by
Judge Hines:
There is no brief for appellant in the record, nor is there any reason apparent for reversal. The obligation was created while appellant was acting in a fiduciary capacity, and was not therefore discharged by release in bankruptcy.
There is nothing in'the suggestion contained in the assignment of errors to the effect that the payments made by appellant, after the execution of the obligation to appellee, operated as a discharge of such obligation. Whatever payments were made were made with a full knowledge on the part' of appellant that the obligation to appellee was in full force.
Judgment affirmed.